Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
With respect to the 35 U.S.C. § 112 rejections of claims 11, 12, 16, and 17, the applicant argues that paragraph [0038] of the specification of the pending application will define the terms “very backdrivable” and “excessively backdrivable” and that paragraph [0035] will define a “very high output torque motor” and an “extremely high output torque motor.” The applicant states that these definitions in the specification will overcome the 35 U.S.C. § 112 rejections of said claims.  Examiner disagrees.  While the examiner recognizes that specific torque values are disclosed in relation to the rejected terms, said torque values are not presented or made apparent in the claims. As these specific ranges defined in the specification are not explicitly claimed, the wording of the claim will be indefinite.  Incorporating the ranges presented in [0035] and [0038] to further define these terms will overcome this rejection
Regarding section II of the applicant’s arguments (titled “Rejection of Claims 13 and 16-17 under 35 U.S.C. § 102”), the applicant argues that the cited prior art in the rejection of 10/07/2020 (being Langlois, US Pub No.: 2013/0261766) will not teach a high output torque motor. The applicant argues that, in view of the disclosure in [0035], Langlois does not teach a torque motor with a peat output of 1.0 Nm as measured over a 10 second time period. Examiner disagrees with this assessment.  While the Examiner does note that paragraph [0104] claims a “high torque” and does not disclose a torque motor with a peat output of 1.0 Nm as measured over a 10 second time period, said torque motor is not what is claimed in claims 13, 16, or 17.  Claims 13, 16, and 17 claim a “high torque output motor,” a “very high torque output motor” and 
Regarding Section III of the applicant’s arguments (titled “Rejection of Claims 1, 3-8, 10-12, and 20 under 35 U.S.C. § 103”), the applicant argues that Langlois in view of Sears (US Patent No.: 5,888,213) will not teach that the first and second actuator that are backdrivable and that the office action does not address  the limitation pertaining to “one of the first or second joint actuator is drawing power source, the other of the first or second joint actuator may be generating power for the power source.”  Examiner disagrees.  With respect to the backdrivable limitation, the applicant states that the static torque required for a backdriving of a joint actuator is 10 Nm and that Langlois and Sears does not teach this. However, said static torque value is not claimed in claims 1, 2-8, 10, 12, or 20. As the only thing required by claim 1 is the first and second actuator being backdrivable, this argument will not overcome the previously presented rejections.  
With respect to the office action not addressing “one of the first or second joint actuator is drawing power source, the other of the first or second joint actuator may be generating power for the power source,” Examiner disagrees. As per paragraphs 18 and 19 of the prior action, it is stated that the device of Sears will teach a backdriving of a joint actuator. As such, it is obvious to one of skill in the art at the time of filing that, when the first or second actuator is driving power from the power source, the other actuator may be generating power via a backdriving thereof. As stated in paragraph 19 of the prior rejection, the backdriving as taught by Sears will generate a power. As such, the combination of Langlois and Sears will teach a system where one actuator may be backdriving as the other is driving as both actuators in the combination of Langlois and Sears are backdrivable.  One of ordinary skill in the art would find it obvious that one actuator has the capacity to be backdriven while the other actuator is driving normally. Additionally, as it is claimed that the “other actuator may be generating power,” it also stands to reason that said actuator may not be generating power due to the word ‘may’ being present. 
Regarding Section IV (titled “Rejection of Claim 2 under 35 U.S.C. § 103”) and Section V (titled “Rejection of Claim 14 under 35 U.S.C. § 103”), the arguments here are seen as being the same as the arguments presented in Section III. As such, Examiner disagrees with these arguments, as stated above in paragraphs 5 and 6.
Regarding Section VI (titled “Rejection of Claim 14 under 35 U.S.C. § 103”) and Section VII (titled “Rejection of Claims 15, 18, and 19 under 35 U.S.C. § 103”), the argument here is seen as being the same argument presented in Section II above. As such, Examiner disagrees with these arguments as per the rationale stated in paragraph 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "very" in claim 11, with respect to the limitation “the first and second joint actuators is very backdriveable” is a relative term which renders the claim indefinite.  The term "very" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what very backdriveable means. It is unclear what separates something from being considered backdriveable and very backdriveable.  As such, this is seen as being indefinite.
The term "excessively" in claim 12, with respect to the limitation “the first and second joint actuators is excessively backdriveable” is a relative term which renders the claim indefinite.  The term "excessively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what “excessively backdriveable” means. It is unclear what separates something from being considered backdriveable and excessively backdriveable.  As such, this is seen as being indefinite.
The term "very" in claim 16, with respect to the limitation “the first and second motor is a very high output torque motor” is a relative term which renders the claim indefinite.  The term "very" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what a very high output torque motor exactly means. It is unclear what separates something from being considered a high output torque motor and a very high output torque motor.  As such, this is seen as being indefinite.
The term "extremely" in claim 17, with respect to the limitation “the first and second motor is an extremely high output torque motor” is a relative term which renders the claim indefinite.  The term "extremely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what an extremely high output torque motor exactly means. It is unclear what separates something from being considered a high output torque motor and an extremely high output torque motor.  As such, this is seen as being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlois (US PGPub No.: 2013/0261766).
Regarding 13, Langlois discloses a powered prosthesis, comprising: a first joint actuator, the first joint actuator (as per [0010], one actuator will be placed at the hip portion of the device) including a first motor (an electric motor in [0071]) and a first transmission axially aligned with the first motor (this will be the planetary gears disclosed in [0097] which will need to be placed with the motor in order to drive joint movement), wherein the first motor is at least a high output torque motor (a high torque output is disclosed in [0104]); a second joint actuator (also in [0010], where another actuator is mentioned as being at the knee portion), the second joint actuator including a second motor (it is assumed that the electric motor in [0025] will be used for both actuators)  and a second transmission axially aligned with the second motor (the transmission is disclosed in [0097], with a motor being coaxially disposed with a transmission in [0025]), wherein the second motor is at least a high output torque motor (a high torque output is disclosed in [0104]); a connector to connect the first joint actuator with the second joint actuator (being the thigh element between the knee and hip in figure 8); and a power source connected with both the first and second joint actuator (the hip and knee joint are disclosed as being 
Regarding 16, Langlois does disclose the powered prosthesis according to Claim 13, wherein the at least one of the first motor and the second motor is a very high output torque motor (a high output torque is disclosed in [0104]).
Regarding claim 17, Langlois does disclose the powered prosthesis according to Claim 13, wherein the at least one of the first motor and the second motor is an extremely high output torque motor (a high output torque is disclosed in [0104]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-8, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213).
Regarding claim 1, Langlois discloses a powered prosthesis (disclosed in the abstract), comprising: a first joint actuator (as per [0010], one actuator will be placed at the hip portion of the device); a second joint actuator (also in [0010], where another actuator is mentioned as being at the knee portion); a connector to connect the first joint actuator with the second joint actuator (being the thigh element between the knee and hip in figure 8); and a power source connected with both the first and second joint actuator (the hip and knee joint are disclosed as being powered in [0016]. One power supply is disclosed in [0040] and figure 3, which implies that all of the powered joints will be using the one disclosed power supply); wherein the first joint actuator and the second joint actuator are both at least backdrivable.
However, Langlois does not explicitly teach an instance wherein the first joint actuator and the second joint actuator are both at least backdrivable and configured such that when one of the first or second joint actuator is drawing power from the power source, the other of the first or second joint actuator may be generating power for the power source. Instead, Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox.”  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097]. 
It is obvious to one of ordinary skill in the art at the time of filing that a backdrivable planetary gear box is something that is known in the art as we see a backdrivable gearbox used within the prosthetic arm of Sears.  While the type of devices presented in Langlois and Sears are different, they are both seen in the same field of endeavor, and their respective planetary gear systems are both acting as a means to transmit force to a prosthetic joint to impart movement.  From here, we see Sears disclose, in column 8 lines 23-55, specific motor and 
Regarding claim 3, Langlois in view of Sears teach the powered prosthesis according to Claim 1, with Langlois further including a controller, the controller including at least a microprocessor (microprocessor disclosed in [0003] with a processor to disclose motor actuation in [0071]. It is assumed that these processors are the same). 
Regarding claim 4, Langlois in view of Sears teach the powered prosthesis according to Claim 1, wherein Langlois discloses the first joint actuator further includes a first housing (said actuator is housed in 102 as per [0071]) having a first motor (an electric motor in [0071]) and first transmission positioned co-axially therein (this will be the planetary gears disclosed in [0097] which will need to be placed with the motor in order to drive joint movement). 
Regarding claim 5, Langlois in view of Sears teach the powered prosthesis according to Claim 4, wherein Langlois the first motor has a peak output torque of at least about 1.0 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm).
Regarding claim 6, Langlois in view of Sears teach the powered prosthesis according to Claim 4, wherein Langlois teach the first transmission includes a plurality of planetary gears (as disclosed in [0097], wherein the transmission systems for the actuators disclosed can be a planetary gear system).
Regarding claim 7, Langlois in view of Sears teach the powered prosthesis according to Claim 1, wherein Langlois discloses the second joint actuator includes a second housing (a knee actuator, disclosed in [0051], is shown in figure 13.  The knee actuator is within part 1314 which will act as a housing) having a second motor and a second transmission positioned co- axially therein (this will be the planetary gears disclosed in [0097] which will need to be placed with the motor in order to drive joint movement. This transmission is seen as being used in both actuators).
Regarding claim 8, Langlois in view of Sears teach the powered prosthesis according to Claim 7, wherein Langlois discloses the second motor has a peak output torque of at least about 1.0 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm. While this is disclosed for the hip, it would be obvious to assume that the knee joint actuator will have similar properties as the knee actuator remains silent on these values. It would be beneficial to incorporate these properties of the hip actuator into the knee actuator to better detail how the knee actuator will operate).
Regarding claim 10, Langlois in view of Sears teach the powered prosthesis according to Claim 7, wherein Langlois teaches the second transmission includes a plurality of planetary gears (as disclosed in [0097], wherein the transmission systems for both actuators disclosed can be a planetary gear system).
Regarding claim 11, Langlois in view of Sears teach the powered prosthesis according to Claim 1, wherein Sears will teach an at least one of the first and second joint actuators is very backdrivable (Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox.”  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097], and said gearbox will allow either the first or the second joint actuator to be very backdriveable). It would be obvious to one of ordinary skill in the art at the 
Regarding claim 12, Langlois in view of Sears teach the powered prosthesis according to Claim 1, wherein Sears will teach an at least one of the first and second joint actuators is excessively backdrivable (Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox.”  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097], and said gearbox will allow either the first or the second joint actuator to be very backdriveable). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the backdriving of Sears into the device of Langlois because, as per column 8 lines 23-55 of Sears, the backdriving gear box of Sears will return force to the drive shaft (which can be used to return power) as well as provide a means to rotate the device to a rest position.
Regarding claim 20, Langlois does disclose the powered prosthesis according to Claim 13. However, Langlois does not disclose an instance wherein at least one of the first and second joint actuators is backdrivable. Instead, Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox.”  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097].
It is obvious to one of ordinary skill in the art at the time of filing that a backdrivable planetary gear box is something that is known in the art as we see a backdrivable gearbox used within the prosthetic arm of Sears.  While the type of devices presented in Langlois and Sears are different, they are both seen in the same field of endeavor, and their respective planetary gear systems are both acting as a means to transmit force to a prosthetic joint to impart movement.  From here, we see Sears disclose, in column 8 lines 23-55, specific motor and gearbox details that will make implementing a backdriving beneficial to Langlois. As per this . 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213) in further view of Anh (US PGPub No.: 2015/0196449).
Regarding claim 2, Langlois in view of Sears teach the powered prosthesis according to Claim 1, further including an adapter for connecting the prosthesis with a human body (the hip socket disclosed in the abstract). However, Neither Langlois nor Sears disclose an inertial measurement unit (IMU) positioned adjacent the first joint actuator. Instead, Anh discloses an inertial sensor in [0048] that can be placed at the hip in [0086]. As it is placed at the hip, it can be placed near the first joint actuator of Langlois, which is a hip actuator. Also, as a mounting is disclosed in [0048], an adaptor of sorts is also seen as being provided as a mounting will require an adaptor of some kind.
It is obvious to one of ordinary skill in the art at the time of filing to incorporate an inertial sensor as presented in Ahn in to the device of Langlois in view of Sears as this sensor will evaluate a location of a wearer of an exoskeleton. This is performed via an acceleration sensing and angular velocity sensing that is performed with the inertial sensor as per [0100].  This location sensor is beneficial as this will allow for a control of an exoskeleton to take into account location data to adjust itself to the current walking environment (as disclosed in [0013]). As Langlois is a powered prosthesis with a controller, integrating further detail to optimize the control of the device of Langlois is seen as being inherently beneficial to the operator of said . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213) in further view of Rouse (US PGPub No.: 2018/0092761).
Regarding claim 9, Langlois in view of Sears teach the powered prosthesis according to Claim 7. However, said combination does not teach an instance wherein the second joint actuator further includes a link system connecting the second joint actuator with a joint plate, and a 6-axis load cell coupled with the joint plate.  Instead, Rouse does disclose a six axis load sensor in [0077] that is on the motor of an ankle assistive device (the device of Rouse is disclosed as being on an assistive device in the abstract). This sensor can take the place of the “at least one sensor” in [0029] of Langlois and utilize this disclosed connection between a controller and actuator. Said sensor can be placed on the foot member 600’ in figure 7 and be used to measure load values to be sent to the controller to control the actuator activation.
It is obvious to one of ordinary skill in the art at the time of filing to incorporate the 6-axis load sensor of Rouse into the device of Langlois as a 6-axis load sensor by definition will sense forces in three axes and torques in three axes.  This means that a 6-axis load sensor is an effective means of measuring both a load and a torque applied to a portion of a device. This sensing will make the load cells, disclosed in [0100] of Langlois more robust as they will be able to measure a load or a torque in multiple directions. This will also enable the controller of Langlois to receive more data that will allow for a control/monitoring of the system that will influence how the disclosed actuators will operate. As a result, it is seen as obvious to one with skill in the art to incorporate the 6-axis load sensor of Rouse into the device of Langlois. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Anh (US PGPub No.: 2015/0196449).
Regarding claim 14, Langlois in discloses the powered prosthesis according to Claim 13, further including a controller, the controller including at least a microprocessor (microprocessor disclosed in [0003] with a processor to disclose motor actuation in [0071]. It is assumed that these processors are the same. The abstract discloses a computer controlled actuator, which means a controller is present). However, Langlois does not disclose an inertial measurement unit (IMU) positioned adjacent the first joint actuator. Instead, Anh discloses an inertial sensor in [0048] that can be placed at the hip in [0086]. As it is placed at the hip, it can be placed near the first joint actuator of Langlois, which is a hip actuator. Also, as a mounting is disclosed in [0048], an adaptor of sorts is also seen as being provided as a mounting will require an adaptor of some kind.
It is obvious to one of ordinary skill in the art at the time of filing to incorporate an inertial sensor as presented in Ahn in to the device of Langlois in view of Sears as this sensor will evaluate a location of a wearer of an exoskeleton. This is performed via an acceleration sensing and angular velocity sensing that is performed with the inertial sensor as per [0100].  This location sensor is beneficial as this will allow for a control of an exoskeleton to take into account location data to adjust itself to the current walking environment (as disclosed in [0013]). As Langlois is a powered prosthesis with a controller, integrating further detail to optimize the control of the device of Langlois is seen as being inherently beneficial to the operator of said device. As such, one with skill in the art would find it obvious to incorporate the device of Ahn into that of Langlois. 
Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213) in further view of Smith (US PGPub No.: 2018/0193172).
Regarding claim 15, Langlois does teach the powered prosthesis according to Claim 13. However, Langlois doesn’t teach an instance wherein the first joint actuator is a quasi-direct drive actuator having a transmission gear ratio of less than or equal to 24 to 1. Instead, Smith 
It would be seen as obvious to one of ordinary skill in the art at the time of filining to incorporate the gear ratios of Smith into Langlois as the gear ratios of Smith will allow for a high torque output of the disclosed actuators.  As per the end of [0104] in Langlois, the device in Langlois is supposed to enable a high torque.  This is performed via a high gear ratio, which is provided in Smith. As Langlois discloses a high torque output and a high gear ratio, and as Smith will provide a high torque as it provides a quasi-direct drive actuator (which, by definition, applies a high torque), the gear ratios provided in Smith are seen as being applicable to the high gear ratio disclosed in Langlois. From here, it is seen as beneficial to incorporate the gear ratios of Smith into Langlois as the gear ratios will provide further detail into Langlois and further disclose how Langlois can provide a high torque to the joints of a user. As such, it is seen that one with skill in the art would find it obvious to incorporate the gear ratios of Smith into Langlois.
Regarding claim 18, Langlois is seen to disclose the powered prosthesis according to Claim 13. However, Langlois does not disclose an instance wherein the second joint actuator is a quasi-direct drive actuator having a transmission gear ratio of less than or equal to 24 to 1. Instead, Smith does teach a planetary gear ratio of 4:1, 6:1, and 2:1 (or greater) gear ratios for a planetary gear scheme, as disclosed in [0118]). The gear ratios of Smith will be incorporated into the planetary gearbox of Langlois (which is disclosed in [0097]) of the first or second actuator. It should also be noted that the motors of Smith are considered a quasi-direct drive actuators as the gear ratios disclosed therein are under 10:1, which is seen as the requirement for an actuator (with a transmission therein). It would be seen as obvious to one of ordinary skill 
Regarding claim 19, Langlois discloses the powered prosthesis according to Claim 13, wherein at least one of the first transmission and the second transmission has a transmission gear ratio of less than or equal to 22 to 1. Instead, Smith does teach a planetary gear ratio of 4:1, 3:1, and 2:1 (or greater) gear ratios for a planetary gear scheme, as disclosed in [0118]). The gear ratios of Smith will be incorporated into the planetary gearbox of Langlois (which is disclosed in [0097]) of the first or second actuator. It should also be noted that the motors of Smith are considered a quasi-direct drive actuators as the gear ratios disclosed therein are under 10:1, which is seen as the requirement for an actuator (with a transmission therein). It would be seen as obvious to one of ordinary skill in the art at the time of filining to incorporate the gear ratios of Smith into Langlois as the gear ratios of Smith will allow for a high torque output of the disclosed actuators.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
 /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774